Exhibit 10.1

 

[g62091kii001.jpg]

 

2018 EXECUTIVE INCENTIVE PLAN

AS AMENDED AND RESTATED FEBRUARY 14, 2018

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

PURPOSE

 

3

2.

APPROVAL AND ADMINISTRATION

 

3

3.

PERFORMANCE GUIDELINES

 

3

4.

INTERPRETATION

 

4

5.

ELIGIBILITY

 

4

6.

PERFORMANCE MEASURES; PERFORMANCE TARGETS

 

4

7.

ACHIEVEMENT LEVELS AND AWARDS

 

5

8.

ADJUSTMENTS

 

5

9.

PAYMENT OF AWARDS

 

5

10.

NO RIGHT OF ASSIGNMENT

 

6

11.

NO RIGHT OF EMPLOYMENT

 

6

12.

AMENDMENT OR TERMINATION OF THE PLAN

 

6

13.

SECTION 409A OF THE CODE

 

6

 

2

--------------------------------------------------------------------------------


 

1.              PURPOSE

 

Pacific Western Bank (the “Bank”) is the sponsor of this 2018 Executive
Incentive Plan (as amended and restated on each of March 29, 2010 and
February 11, 2015, and as further amended and restated on February 14, 2018, the
“Plan”).  The Bank has designed the Plan to focus executives on achieving the
annual business plan or other strategic and long-term performance objectives.
The Plan provides award opportunities and is intended to provide rewards to the
executive team for exceptional corporate performance.

 

2.              APPROVAL AND ADMINISTRATION

 

The Plan has been approved by the Board of Directors (the “Board”) of PacWest
Bancorp (the “Company”), the Board of Directors of Pacific Western Bank (the
“Bank Board”), and the Compensation, Nominating and Governance Committee (“CNG
Committee”) of the Board and, except as otherwise set forth in this Plan, is
administered by the Incentive Plan Committee (the “IP Committee”), and is
effective as of January 1, 2018. CEO compensation under the Plan will be
recommended for Board approval by the CNG Committee.

 

3.              PERFORMANCE GUIDELINES

 

The IP Committee will recommend to the Board, the Bank Board, and the CNG
Committee, for their approval as early in the calendar year as possible, as
applicable:

 

·                  each Participant (as defined below);

 

·                  the business criteria to be used to establish performance
goals (“Performance Measures”);

 

·                  the targeted level of achievement with respect to a
Performance Measure (the “Performance Target”);

 

·                  for each Performance Measures, the relative weighting of such
Performance Measures (“Performance Measure Weights”); and

 

·                  the percentages of achievement of the applicable Performance
Target (the “Achievement Levels”) that may lead to corresponding awards under
the Plan (each, an “Award”).

 

Notwithstanding anything to the contrary, the CNG Committee will determine the
Performance Measures, Performance Measure Weights, Performance Targets,
Achievement Levels and any Award for Participants who are members of the IP
Committee (other than the CEO which shall be determined by the Board).  At the
end of the calendar year, the IP Committee will review achievements against
Performance Measures, present results and recommend Awards to the CNG Committee
for its approval.  In evaluating any Award, the CNG Committee will do so outside
the presence of management, except the CNG Committee may request the presence of
the CEO when considering Awards to members of executive management other than
the CEO.  Notwithstanding any recommendations from the IP Committee, the CNG
Committee will be solely responsible for determining and granting any Awards
pursuant to the Plan to members of the IP Committee (or, in the case of the CEO,
recommending to the Board such Award for its approval).

 

An individual who has been selected by the CNG Committee is a “Participant”.

 

3

--------------------------------------------------------------------------------


 

4.              INTERPRETATION

 

Interpretation and application of the Plan to a particular circumstance will be
made by the CNG Committee in its sole discretion.  Subject to any authority
granted to the full Board or a committee of the independent directors thereof,
the CNG Committee has the sole and absolute power and authority to make all
factual determinations, construe and interpret terms and make eligibility and
Award determinations in accordance with its interpretation of the Plan.  The IP
Committee has authority to make non-material amendments to this Plan in its sole
discretion and shall promptly report any such amendments to the CNG Committee.

 

5.              ELIGIBILITY

 

Certain employees in key executive contributor roles are eligible for
participation in the Plan.  The IP Committee will review eligible Participants
and recommend Participants to CNG Committee for their approval.

 

6.              PERFORMANCE MEASURES; PERFORMANCE TARGETS

 

The IP Committee will recommend for approval by the Board, the Bank Board, and
the CNG Committee one or more Performance Measures for the Plan.  All
Performance Measures will be key indicators of financial performance and may
consist of one or more of the following business criteria for the Company on a
consolidated basis and/or for specified subsidiaries or business units of the
Company (determined either in absolute terms or relative to the performance of
one or more similarly situated companies or a published index covering the
performance of a number of companies): (i) net income; (ii) return on average
assets (“ROA”); (iii) cash ROA; (iv) return on average equity (“ROE”); (v) cash
ROE; (vi) operating earnings; (vii) diluted or basic earnings per share (“EPS”);
(viii) cash EPS; (ix) net interest margin; (x) stock price; (xi) efficiency
ratio; (xii) deposit growth; (xiii) loan and lease growth; (xiv) loan
originations, (xv) capital ratios; (xvi) adversely classified assets;
(xvii) nonaccrual loans; (xviii) regulatory rating(s), (xix) total shareholder
return; (xx) net charge-offs/total assets; (xxi) non-performing assets/total
assets; (xxii) classified assets/(Tier I Capital + ALLL); (xxiii) net interest
margin (tax equivalent); and (xxiv) return on average tangible common equity. 
The IP Committee may also recommend to the Board, the Bank Board, and the CNG
Committee (or the Board, Bank Board, and the CNG Committee may determine
independently) any components of the foregoing as Performance Measures.  When
establishing Performance Targets, the CNG Committee may exclude (or make
adjustments on account of) any or all “unusual or infrequently occurring items”
as determined under U.S. generally accepted accounting principles (including,
without limitation, the charges or costs associated with restructurings of the
Company, discontinued operations and other unusual or infrequently recurring
items), changes in applicable tax laws or accounting principles, or such other
factors as the CNG Committee deem appropriate.

 

Each Performance Measure will generally operate independently (i.e., it is
possible for one Performance Measure to generate an Award and not another);
likewise, it is possible for one Performance Measure to be achieved at a higher
level than another.  Performance Measures may be individually weighted (i.e.,
one Performance Measure may be counted more heavily in calculating Awards than
another Performance Measure).  Performance Measure Weights for each Performance
Measure will be recommended by the IP Committee for approval by the Board, the
Bank Board, and the CNG Committee; however, the CNG Committee will retain
absolute authority over the selection of and Performance Measure Weights
accorded to any Performance Measures.

 

4

--------------------------------------------------------------------------------


 

7.              ACHIEVEMENT LEVELS AND AWARDS

 

Achievement Levels and Awards will be set forth in documentation maintained by
the CNG Committee and the IP Committee, as applicable, and are generally
expressed as a percentage of base salary. Awards under the Plan will be based
upon achievement of Performance Measures and will be submitted by the IP
Committee to the CNG Committee for approval.  Except as otherwise determined by
the CNG Committee, for purposes of the Plan, salary means annual year-end base
salary.

 

Except as otherwise determined by the CNG Committee, in addition to all other
eligibility provisions described herein, Awards for individuals who commence
employment after the beginning of a calendar year and who, therefore, are
Participants for less than a full calendar year will be based on an actual
performance during the full calendar year and will be prorated based on the
portion of the calendar year during which such Participant was employed by the
Bank and will be based on the Participant’s actual base salary paid during the
time of participation in the calendar year. Awards for Participants who leave
the Bank during a calendar year due to total and permanent disability or death
will be prorated using the same calculation. For example, if a Participant’s
base salary is $400,000 and commences employment on April 1, then any Award for
such Participant will be based on Participant’s prorated base salary of
$300,000.

 

8.              ADJUSTMENTS

 

Performance Measures, Achievement Levels and Awards may be adjusted only upon
approval by the CNG Committee.  It is anticipated that such adjustments will be
made infrequently and only in the most extraordinary circumstances.

 

The CNG Committee may reduce (but not increase) an Award as it deems appropriate
to achieve a reasonable level of total compensation for a Participant.

 

9.              PAYMENT OF AWARDS

 

Awards will be paid as soon as administratively feasible after review of
performance against applicable Performance Targets and approval by the CNG
Committee (which payment may occur during the calendar year), but will be paid
in no event later than the date that is 2 ½ months after the end of the calendar
year.  Except as otherwise determined by the CNG Committee, to be eligible for
an Award, a Participant must have been an employee of the Bank for at least
three months during the calendar year and be an employee of the Bank on the date
that Awards are paid or have left the Bank during the calendar year due to total
and permanent disability or death.

 

Except as otherwise determined by the CNG Committee, Participants who are
otherwise eligible to receive an Award and who were assigned to different parts
of the organization during the calendar year will have their Award calculated
based upon the part of the organization they are in at the end of the calendar
year and the performance achieved by that group for the calendar year.

 

The Bank will withhold from any amounts payable under this Plan all federal,
state, city, and local taxes as shall be legally required as well as any other
amounts authorized or required by employer policy including, but not limited to,
withholding for garnishments and judgments or other court orders.

 

Except as otherwise required by law, incentive compensation under this Plan
shall not be included or considered in determining any benefits under any
pension, retirement, profit sharing, group insurance, or other benefit plan that
may or may not exist.

 

5

--------------------------------------------------------------------------------


 

The CNG Committee may determine in its discretion to accelerate the payment of
an Award to any date prior to the normal payment date (including prior to the
end of the calendar year), provided that the CNG Committee has determined that
the applicable Performance Targets have been met prior to such accelerated
payment date.

 

10.       NO RIGHT OF ASSIGNMENT

 

No right or interest of any Participant in the Plan is assignable or
transferable.  In the event of a Participant’s death, payment of any earned but
unpaid Awards will be made to the Participant’s legal successor, unless
prohibited by law.

 

11.       NO RIGHT OF EMPLOYMENT

 

The Plan does not give any employee any right to continue in the employment of
the Bank and does not constitute any contract or agreement of employment or
interfere in any way with the right the Bank has to terminate such person’s
employment.  The Bank is an “at will” employer and, as such, can terminate an
employment relationship between itself and any of its employees at will, with or
without cause, and with or without notice.

 

12.       AMENDMENT OR TERMINATION OF THE PLAN

 

The Bank reserves the right to change, amend, modify, suspend, continue or
terminate all or any part of the Plan either in an individual case or in
general, at any time without notice and without the consent of the Bank’s
shareholders or any Participant; provided that any amendment to the Plan will be
submitted to the shareholders if shareholder approval is required by any
applicable law, rule or regulation.

 

13.       SECTION 409A OF THE CODE

 

The Awards under this Plan are intended to be exempt from Section 409A of the
Code (“Section 409A”) as short-term deferral.  However, notwithstanding the
foregoing or anything to the contrary in this Plan or elsewhere, if a
Participant is a “specified employee” as determined pursuant to Section 409A of
the Code as of the date of his or her “separation from service” (within the
meaning of Treasury Regulation 1.409A-1(h)) and if any Award provided for in
this Plan both (y) constitutes a “deferral of compensation” within the meaning
of Section 409A of the Code and (z) cannot be paid or provided in the manner
otherwise provided without subjecting the Participant to “additional tax”,
interest or penalties under Section 409A of the Code, then any such payment that
is payable during the first six months following the Participant’s “separation
from service” shall be paid in a lump sum to the Participant on the first
business day of the seventh calendar month following the month in which his or
her “separation from service” occurs or, if earlier, at his or her death.

 

6

--------------------------------------------------------------------------------